EXHIBIT 10.1
 


 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT ("Agreement") is entered into on the date first set
forth below by and between THE BON-TON STORES, INC., a Pennsylvania corporation
(the "Company"), and ANTHONY BUCCINA (the "Employee") (collectively referred to
as the "Parties").
 
WITNESSETH
 
WHEREAS, the Parties entered into an employment agreement executed on January
23, 2009 (the "2009 Agreement");
 
WHEREAS, on April 11, 2011, the Parties executed Amendment No.1 to the 2009
Agreement (the "Amendment") which extended the term of the 2009 Agreement to
April 30, 2012 and, in addition, provided specifically enumerated, and
mutually-agreed upon, revisions and deletions to the 2009 Agreement;
 
WHEREAS, the Company has elected not to renew the 2009 Agreement as amended;
 
WHEREAS, the Company and the Employee desire to continue the employment
relationship and the Parties have agreed upon terms under which Employee will
continue his employment with the Company;
 
WHEREAS, Employee has chosen to retire effective the end of the term of this
Agreement;
 
WHEREAS, the Company and the Employee understand that certain provisions of the
2009 Agreement, as amended by the Amendment, relating to payments required to be
made in certain circumstances following the Employee's involuntary termination
of employment or resignation for Good Reason are not in compliance with the
requirements of Section 409 A of the Internal Revenue Code of 1986, as amended
(the "Code");
 
WHEREAS, the Company and the Employee desire to modify such provisions so as to
bring them into compliance with Code Section 409A as permitted pursuant to IRS
Notice 2010-6 (the "IRS Notice"); and
 
WHEREAS, the Parties agree that the present Agreement replaces, supersedes and
renders void the 2009 Agreement and the Amendment in their entirety.
 
NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, the adequacy of which are acknowledged by both the Company and the
Employee, and intending to be legally bound hereby, the Parties agree as
follows:
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION ONE
POSITION AND RESPONSIBILITIES
 
A.           The Company hereby agrees to employ Employee subject to the general
supervision, orders, advice and direction of the Company, and subject to the
terms of this Agreement. Employee hereby accepts employment by the Company as
the Company's Vice Chairman, President-Merchandising. Employee will perform
duties as determined by the Chief Executive Officer of the Company. Employee
shall report directly to the Chief Executive Officer or such other senior
executive officer of the Company designated by the Chief Executive Officer or
the person performing the duties of the Chief Executive Officer. In addition,
Employee shall be a member of the Management Committee and the Operating
Committee.
 
B.           Throughout the term of this Agreement (as defined below), Employee
shall devote his entire working time, energy, attention, skill and best efforts
to the affairs of the Company and to the performance of his duties hereunder in
a manner that will faithfully and diligently further the business and interests
of the Company. Approval of board memberships and participation in lectures and
teaching activities will be at the discretion of the Chief Executive Officer;
however, such approval will not be unreasonably withheld, provided that such
activities do not significantly interfere with Employee's duties under this
Agreement.
 
C.           Employee shall comply with the Company's Code of Ethical Standards
and Business Practices and all employment policies of general applicability.
Employee further agrees that he will maintain the Company's high standards in
dealing with vendors, customers, consultants and employees in an ethical,
honest, courteous and respectful manner.
 
SECTION TWO
TERM
 
This Agreement shall become effective on April 30, 2012, provided that this
Agreement has been signed by Employee and the Company and these terms approved
by the Human Resources and the Compensation Committee ("HRCC") of the Company's
Board of Directors.  The term of this Agreement shall be from April 30, 2012
until February 15, 2013 (the “Term”), unless sooner terminated in accordance
with Section Five (5), below.
 
SECTION THREE
PLACE OF PERFORMANCE
 
Employee shall be based at the office of the Company in Milwaukee, Wisconsin,
except for travel required for Company business.
 
SECTION FOUR
COMPENSATION AND BENEFITS
 
A.           Base Salary.  Employee shall receive a Base Salary at the annual
rate of $850,000.00, as currently in effect on the date of this Agreement.  This
Base Salary, less taxes and normal deductions, shall be paid to Employee in
substantially equal installments in accordance with the Company's regular
executive payroll practices in effect from time to time.
 
 
 

--------------------------------------------------------------------------------

 
 
B.           Performance Based Compensation.
 
1.           Cash Bonus.  For the Company's Fiscal Year 2012, Employee shall be
eligible for a bonus under the Cash Bonus Plan (the "Cash Bonus") with the
following parameters: a target bonus of 100% of Employee’s Base Salary in effect
on the last day of the Company's 2012 Fiscal Year; a threshold bonus and a
maximum bonus shall be as determined from time to time by the Company consistent
with other similar senior executives under the Cash Bonus Plan. The performance
measures and weighting of these performance measures shall be determined by the
HRCC consistent with its determinations for other senior executives under the
Cash Bonus Plan.
 
Nothing herein is a guarantee that any Cash Bonus will be paid.
 
To the extent reasonably practicable, the Cash Bonus shall be computed within 90
days following the close of the Company's 2012 Fiscal Year and paid within 30
days of its computation. Employee must be employed on the last day of the
Company's 2012 Fiscal Year to be eligible to receive a Cash Bonus.
 
2.           Retention Bonus.  Employee has chosen to retire effective the end
of the Term and the Company desires to retain employee until the end of the
Term, subject to the limitations set forth in Section Five, below. For the
purpose of transitioning Employee's duties, responsibilities, institutional
knowledge, and vendor, consultant and client relationships to the Company's
designee, subject to the terms and conditions set forth below, the Company
agrees to pay Employee a retention bonus in the amount of one times his Base
Salary. Employee must be employed by the Company on February 15, 2013 to be
eligible to receive the Retention Bonus.
 
In the event that Employee is eligible for the Retention Bonus, the Retention
Bonus shall become payable following the expiration of the Term, and, paid in
full no later than March 15, 2014, in bi-weekly installments commencing as soon
as practicable after the employee has signed, and does not timely revoke, a
general release of claims (including, without limitation, contractual, common
law and statutory claims) against the Company and its officers, directors,
employees and agents (the "Release").
 
3.           Restricted Stock.  On the date this Agreement becomes effective,
the Company shall grant to Employee 37,500 shares of restricted common stock
under the Company's 2009 Omnibus Incentive Plan in accordance with the terms of
the Restricted Stock Agreement -Performance Shares attached hereto as Attachment
A.  In consideration for such grant of restricted stock, Employee forfeits, as
of the date this Agreement becomes effective, the 75,000 shares of time-based
restricted stock granted pursuant to the Restricted Stock Agreement dated April
18, 2011.
 
4.           Acceleration of Vesting of Restricted Stock.  Subject to the terms
and conditions set forth herein, the 10,000 shares of time-based restricted
stock granted to Employee on April 12, 2010, which would vest on April 12, 2013,
shall vest no later than March 15, 2013. Employee must be employed by the
Company on February 15,2013 (or have resigned for Good Reason or discharged
other than for Cause, as such terms are defined in Section Five below) in order
for such acceleration of vesting to occur. The acceleration shall be conditioned
upon the Employee having signed, and not timely revoked, a Release and the
vesting date shall be as soon as practicable after Employee has signed, and does
not timely revoke, a Release.
 
 
 

--------------------------------------------------------------------------------

 
 
C.           Allowances.  The Company will reimburse employee on a one-time
basis for reasonable attorney's fees expended in review of this Agreement, up to
a maximum of $5,000.
 
D.           Medical Insurance.  During the Term, Employee and his eligible
dependents shall be eligible to participate in the Company's group medical,
dental and vision plans (the "Health Plans") in accordance with the terms of the
Health Plans and, subject to the restrictions and limitations contained in the
insurance agreement or agreements.
 
E.           Other Benefits.  Employee shall be eligible to participate in the
Company's profit sharing plan, deferred compensation plan, discount program,
vacation plan, long-term disability plan and employee benefit programs generally
made available to other employees of the Company, subject to their respective
generally applicable eligibility requirements, terms, conditions and
restrictions; provided, however, that the Retention Bonus or Severance Payment
under this Agreement for which Employee may be eligible, shall be in lieu of any
severance benefits otherwise provided by the Company.
 
Nothing in this Agreement shall preclude the Company from amending or
terminating any such insurance, benefit, program or plan so long as the
amendment or termination is applicable to the Company's executives participating
in such insurance, benefit, program or plan generally. Moreover, the Company's
obligations under this provision shall not apply to any insurance, benefit,
program or plan made available on an individual basis to one or more select
executive employees by contract if such insurance, benefit, program or plan is
not made available to all executive employees. With respect to Employee's
participation in the Company's vacation plan, Employee shall be eligible for
four weeks of vacation during the 2012 calendar year, which vacation entitlement
shall be pro-rated in the event that Employee is not employed by the Company for
the duration of the Term.
 
F.           Business Expenses.  The Company shall pay or reimburse Employee for
reasonable entertainment and other expenses incurred by Employee in connection
with the performance of Employee's duties under this Agreement upon receipt of
vouchers therefor and in accordance with the Company's regular reimbursement
procedures and practices in effect.
 
SECTION FIVE
TERMINATION OF EMPLOYMENT
 
Notwithstanding any other provision of this Agreement, Employee's employment and
all of the Company's obligations or liabilities under this Agreement may be
terminated immediately in any of the following circumstances:
 
 
 

--------------------------------------------------------------------------------

 
 
A.           Disability or Incapacity. In the event of Employee's physical or
mental inability to perform his essential duties and/or functions as defined by
the Company, with or without reasonable accommodation, for a period of 13
consecutive weeks or for a cumulative period of 26 weeks during the term of this
Agreement.
 
B.           Death of Employee.
 
C.           Resignation for Good Reason.  Employee may resign for "Good Reason"
(as defined below) upon 30 days' written notice by Employee to the Company. The
Company, in its discretion, may waive Employee's obligation to work during this
30-day notice period and terminate his employment immediately. For purposes of
this Agreement, "Good Reason" shall mean any of the following violations of this
Agreement by the Company: (i) any reduction in Employee's Base Salary during the
Term; (ii) any reduction in Employee's potential bonus target percentage
amounts; (iii) any relocation of Employee from Milwaukee, Wisconsin; and (iv)
any substantial breach by the Company of any material provision of this
Agreement. Notwithstanding the foregoing, the acts or omissions described above
shall not constitute "Good Reason" unless Employee provides the Company with
written notice detailing the matters he asserts to be "Good Reason" which the
Company does not cure within thirty (30) days of receiving the written notice.
 
D.           Discharge for Cause.  The Company may discharge Employee at any
time for "Cause," which shall be limited to: (i) Employee's material and serious
breach or neglect of Employee's responsibilities; (ii) willful violation or
disregard of standards of conduct established by law; (iii) willful violation or
disregard of the standards of conduct set forth in the Company's Code of Ethical
Standards and Business Practices and all Company employment policies of general
applicability; (iv) fraud, willful misconduct, misappropriation of funds or
other dishonesty; (v) disclosure of the Company's confidential information; (vi)
conviction of a crime of moral turpitude; (vii) any misrepresentation made in
this Agreement; or (viii), any material breach by Employee of any provision of
this Agreement (including, without limitation, acceptance of employment with
another company or performing work or providing advice to another company, as an
employee, consultant or in any other similar capacity while still an employee of
the Company).
 
E.           Discharge without Cause.  Notwithstanding any other provision of
this Agreement, Employee's employment may be terminated by the Company at any
time without Cause.
 
F.           Resignation without Good Reason.  Notwithstanding any other
provision of this Agreement, Employee's employmentmay be terminated by Employee
without Good Reason.
 
G.           Change in Control.  In the event of a Change of Control of the
Company, provided the Company or Surviving Company (as defined below) continues
to pay Employee his Base Salary and provide materially comparable benefits,
Employee shall be prohibited from resigning for Good Reason during the Term. For
purposes of this Agreement, a Change of Control shall be deemed to occur if:
 
 
 

--------------------------------------------------------------------------------

 
 
1.           any person who is not an affiliate of the Company on the date
hereof becomes a beneficial owner of a majority of the outstanding voting power
of the Company's capital stock;
 
2.           the shareholders of the Company approve and there is consummated
any plan of liquidation providing for the distribution of all or substantially
all of the Company's assets;
 
3.           there is consummated a merger, consolidation or other form of
business combination involving the Company, or, in one transaction or a series
of related transactions, a sale of all or substantially all of the assets of the
Company, unless, in any such case:
 
(a)           the business of the Company is continued following such
transaction by a resulting entity (which may be, but need not be, the Company)
(the "Surviving Company"); and
 
(b)           persons who were the beneficial owners of a majority of the
outstanding voting power of the Company immediately prior to the completion of
such transaction beneficially own, by reason of such prior beneficial ownership,
a majority of the outstanding voting power of the Surviving Company (or a
majority of the outstanding voting power of the direct or indirect parent of the
Surviving Company, as the case may be) immediately following the completion of
such transaction; or
 
4.           any person beneficially owns shares of the Company's capital stock
possessing a greater voting power than held in the aggregate by M. Thomas
Grumbacher, any member of his family, any trust for the primary benefit or M.
Thomas Grumbacher or any member of his family, and any charitable foundation of
which M. Thomas Grumbacher is a founder or co-founder with his wife
(collectively, the "Grumbacher Affiliates"), or if the Grumbacher Affiliates
control less than twenty percent (20%) of the outstanding voting power of the
Company's capital stock.
 
For purposes of this Section, the terms "person," "beneficial owner,"
"beneficial ownership," "affiliate" and "control" shall have the meanings
ascribed to such terms under Sections l3(d) and 3(a)(9) and Rule l3d-3 under the
Securities Exchange Act of 1934 as amended, and Rule 501 under the Securities
Act of 1933 as amended, as applicable.
 
SECTION SIX
PAYMENTS UPON TERMINATION
 
A.           Discharge Without Cause or Resignation for Good Reason.  If
Employee is discharged without Cause or resigns for Good Reason during the Term,
Employee shall receive:
 
1           severance pay equal to two times his Base Salary (the "Severance
Payment"); and
 
 
 

--------------------------------------------------------------------------------

 
 
2           be paid a stipend equal to an amount that represents the amount
Employee would have to pay as a monthly COBRA premium for the insurance coverage
for the group medical and dental plans as would be applicable to Employee at the
date of termination of employment for two (2) years, which stipend shall be paid
in the same time and manner as the Severance Payment referred to below ("the
Stipend").
 
The Severance Payment and Stipend shall be payable in equal installments in
accordance with the Company's payroll practices commencing as soon as
practicable after the employee has signed, and does not timely revoke, a general
release of claims (including, without limitation, contractual, common law and
statutory claims) against the Company and its officers, directors, employees and
agents (the "Release"). All payments shall be made as though payments had
commenced as of the payroll period immediately following the date of Employee's
separation from service; provided, however, that any payments that would have
been made prior to the date the Release becomes irrevocable shall be paid as
soon as practicable following such date; and provided, further, that in the
event any payments under this Section Six (6).A. that are determined to be
payments of nonqualified deferred compensation that is subject to Code Section
409A that would be in violation of Code Section 409A(a)(2)(B)(i) (regarding
payments upon separation from service of a "specified employee") if paid when
otherwise payable shall be deferred to the date which is six (6) months
following the Employee's separation from service.  The Parties intend that this
Section Six (6).A. constitute a corrective amendment to provisions of the 2009
Agreement as amended by the Amendment, and that this correction represents the
appropriate correction as provided for under the IRS Notice (regarding plan
provisions that grant impermissible discretion with respect to payments of
nonqualified deferred compensation following a permissible payment event) and
shall be interpreted consistent with the terms of the IRS Notice.
 
In the event that Employee is eligible for the Severance Payment and Stipend
pursuant to this Section, the Severance Payment and Stipend shall be paid in
lieu of any other severance or separation payments to which Employee may be
entitled by reason of any other policy or agreement with the Company, including,
but not limited to the 2009 Agreement as amended and any severance plan
sponsored by Saks, Inc. or the Company.
 
In the event that Employee is discharged without Cause or resigns for Good
Reason, he will not be entitled to receive the Retention Bonus as fully
described in Section Four (4)(B)(2).  Employee agrees and acknowledges
specifically that he is not entitled to receive both the Severance Payment and
the Retention Bonus. Any Cash Bonus to which Employee may be entitled shall be
paid in strict accordance with the terms and conditions of the Cash Bonus Plan.
Employee shall have no duty to mitigate his damages (if any) and the amounts due
Employee under this Section Six (6) A shall not be reduced by any payments
received from other sources.
 
B.           Death.  In the event of his death prior to the expiration of the
Term, Employee's estate shall be entitled only to Employee's Base Salary for any
days worked prior to his death, amounts payable on account of Employee's death
under any insurance or benefit plans or policies maintained by the Company, and
any vested benefits to which Employee is entitled under the Company's stock
option and employee benefit plans in accordance with, to the extent provided in,
and subject to the restrictions and payout schedules contained in those plans.
Employee acknowledges specifically that, upon his death prior to the expiration
of the Term, the Company is not obligated to his estate for, and he is not
entitled to, the Severance Payment, the Retention Bonus or the Stipend. Any Cash
Bonus to which Employee may be entitled shall be paid in strict accordance with
the terms and conditions of the Cash Bonus Plan.
 
 
 

--------------------------------------------------------------------------------

 
 
C.           Disability or Incapacity.  On termination for disability or
incapacity, Employee's estate shall be entitled only to his Base Salary for any
days worked prior to the date of termination, amounts payable on account of
disability or incapacity under any insurance or benefit plans or policies
maintained and any vested benefits to which Employee is entitled under the
Company's stock option and employee benefit plans in accordance with, to the
extent provided in, and subject to the restrictions and payout schedules
contained in those plans. Employee acknowledges specifically that, upon his
termination for disability or incapacity, he is not entitled to, the Severance
Payment, Stipend or the Retention Bonus. Any Cash Bonus to which Employee may be
entitled shall be paid in strict accordance with the terms and conditions of the
Cash Bonus Plan.
 
D.           Discharge for Cause or Resignation Without Good Reason.  If
Employee is discharged for Cause or resigns without Good Reason, Employee shall
be entitled only to his Base Salary for any days worked through the date of
termination and any vested benefits to which Employee is entitled under the
Company's stock option and employee benefit plans in accordance with, to the
extent provided in, and subject to the restrictions and payout schedules
contained in those plans. Employee acknowledges specifically that, upon his
termination for Cause or his resignation without Good Reason, he is not entitled
to the Severance Payment, Stipend or the Retention Bonus. Any Cash Bonus to
which Employee may be entitled shall be paid in strict accordance with the terms
and conditions of the Cash Bonus Plan.
 
E.           Change in Control.  In lieu of the Section Six (6).A., above, the
provisions of this Section (6).E. shall be applicable if Employee is discharged
without Cause or resigns for Good Reason during the Term as a result of a Change
in Control as defined in Section Five (5)G above.
 
1.           Options and Restricted Shares.  Employee's Options and Restricted
Shares are governed by the terms of The Bon-Ton Stores, Inc. Restricted Stock
Agreement –Performance Shares (dated April 18, 2011); The Bon-Ton Stores, Inc.
Restricted Stock Agreement (dated April 18, 2011); and The Bon-Ton Stores, Inc.
Restricted Stock Agreement (dated April 12, 2010) (The vesting of these shares
granted in 2010 may be accelerated to February 15,2013 subject to HRCC approval)
(collectively referred to as the "Stock Agreements").
 
2.           Change of Control Payment.  Employee shall receive a "Change of
Control Payment," pursuant to the terms and conditions set forth in Section
6.E.4., below, in the event that Employee: (a) is discharged without Cause
during the Term following the consummation of a Change in Control; or (b)
resigns from the Company with Good Reason during the Term following the
consummation of a Change in Control.  If Employee is discharged without Cause or
resigns for Good Reason during the Term following the consummation of a Change
in Control, Employee shall receive a Change in Control Payment which is the
lesser of:
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           Two times the sum of Employee's Base Salary, plus two times the
three-year average of his Cash Bonus in the amount of $476,092.00 (for the
fiscal years of 2009,2010 and 2011) (the "Change in Control Payment"); or
 
(b)           The "280G Permitted Payment" as described below.
 
3.           280(G) Permitted Payment.  Notwithstanding any other provision of
this Agreement, if the aggregate present value of the "parachute payments" to
the Employee, determined under Section 280G(b) of the Code, would be at least
three (3) times the "base amount" determined under Code Section 280G, then the
"280G Permitted Payment" shall be the maximum amount that may be paid as a
Change of Control Payment under this Section such that the aggregate present
value of such "parachute payments" to the Employee is less than three (3) times
his "base amount."  In addition, in the event the aggregate present value of the
parachute payments to the Employee would be at least three (3) times his base
amount even after a reduction of the Change of Control Payment to $0 (all as
determined for purposes of Code Section 280G), compensation otherwise payable
under this Agreement and any other amount payable hereunder or any other
severance plan, program, policy or obligation of the Company or any other
affiliate thereof shall be reduced so that the aggregate present value of such
parachute payments to the Employee, as determined under Code Section 280G(b) is
less than three (3) times his base amount.  Any decisions regarding the
requirement or implementation of such reductions shall be made by such tax
counsel as may be selected by the Company and acceptable to the Employee.
 
4.           Terms and Conditions of Change of Control Payment or 280G Permitted
Payment.  The Change in Control Payment or 280G Permitted Payment shall be
payable in a lump sum as soon as practicable after the employee has signed, and
does not timely revoke, a general release of claims (including, without
limitation, contractual, common law and statutory claims) against the Company
and its officers, directors, employees and agents (the "Release") and not
earlier than is permitted under Section 409A of the Code.
 
In the event that Employee is eligible for the Change in Control Payment or 280G
Permitted Payment pursuant to this Section (6).E., such payment shall be paid in
lieu of any other bonus or severance or separation payments to which Employee
may be entitled by reason of any other provision of this Agreement, or policy or
agreement with the Company, including, but not limited to the 2009 Agreement as
amended and any severance plan sponsored by Saks, Inc. or the Company.
 
In the event that Employee is discharged without Cause or resigns for Good
Reason during the Term following the consummation of a Change in Control, he
will not be entitled to receive the Severance Payment, Stipend or Retention
Bonus. Any Cash Bonus to which Employee may be entitled shall be paid in strict
accordance with the terms and conditions of the Cash Bonus Plan.
 
F.           Vested Benefits.  Nothing in this Section Six (6) shall be deemed
to limit or release Employee's right to any vested benefits to which he is
otherwise entitled under the Company's stock options and employee benefit plans
in accordance with, to the extent provided in, and subject to the restrictions
and payout schedules contained in these plans.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION SEVEN
TRADE SECRETS, CONFIDENTIAL INFORMATION AND EMPLOYEE WORKS
 
In the course of Employee's employment with the Company, Employee has had access
to and developed the Company's sensitive and valuable trade secrets and
confidential information, the misuse, misapplication and/or disclosure of which
may cause substantial and possibly irreparable damage to the business and asset
value of the Company. Employee further recognizes and acknowledges that the
Company is engaged in activities which involve, and will in the future continue
to involve, the use of skilled experts and the expenditure of substantial
amounts of time and money. As a result of such investments of skill, time, and
money, the Company has developed certain Trade Secrets and Confidential
Information which give the Company significant advantages over its
competitors.  Due to the nature of Employee's employment with the Company,
Employee will continue to have access to and/or will participate in the
development of Trade Secrets and Confidential Information. These constitute
valuable, special and unique assets of the Company. Accordingly, by signing
below, Employee accepts and agrees to be bound by the following:
 
A.           For purposes of this Section Seven (7), the following definitions
shall apply:
 
1.            "Trade Secrets" shall mean information, without regard to form,
including, but not limited to, technical or non-technical data, a formula, a
pattern, a compilation, a program, a device, a method, a technique, a drawing, a
process, procedures, financial data, financial plans, product plans, or a list
of actual or potential customers, consultants, or vendors which is not commonly
known by or available to the public and which information (i) derives economic
value, actual or potential, from not being generally known to and not being
readily ascertainable by proper means by other persons who can obtain economic
value from its disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. Trade Secrets also
shall include, without limitation, any information described in this Section
(7)A.1. which the Company obtains from another party which the Company treats as
proprietary or designates as Trade Secrets, whether or not owned or developed by
the Company. Trade Secrets may include (to the extent that they otherwise
comport with the definition set forth herein), information with respect to the
Company's customers, consultants or vendors; the fees it obtains or has obtained
from services rendered; its manner of operations; its plans, procedures and/or
processes; customer, consultant or vendor lists; information regarding the
Company's employees, accounts, loans, sales, marketing methods, financial
condition, systems, software; accounting methods, policies, plans, procedures,
strategies or techniques; research or development projects or results; and/or
other confidential and proprietary data.
 
2.            "Confidential Information" shall mean any data or information,
other than Trade Secrets, that is of value to the Company and is not generally
known to competitors of the Company. To the extent it is consistent with the
foregoing, Confidential Information includes, but is not limited to, lists of
any information about the Company's business methods, and contracts and
contractual relations with the Company's customers, vendors, consultants and
employees to the extent any of the foregoing information is not considered a
Trade Secret under Section (7)A.1., above.  Confidential Information also shall
include, without limitation, any information described in this Section which the
Company obtains from another party which the Company treats as proprietary or
designates as confidential information whether or not owned or developed by the
Company. Confidential Information may include (to the extent that they otherwise
comport with the definition set forth herein), information with respect to the
Company's customers or vendors; the fees it obtains or has obtained from
services rendered; its manner of operations; its plans, procedures and/or
processes; customer, consultant or vendor lists; information regarding the
Company's employees, accounts, loans, sales, marketing methods, financial
condition, systems, software; marketing and sales promotion plans and
strategies; accounting methods, policies, plans, procedures, strategies or
techniques; research or development projects or results; and/or other
confidential and proprietary data.
 
 
 

--------------------------------------------------------------------------------

 
 
3.            "Employee Works" shall mean any and all works of authorship, code,
inventions, discoveries, business methods, compilations and work product,
whether or not patentable or eligible for copyright, and in whatever form, which
Employee creates, makes or develops during the time that he is employed by the
Company, whether (i) on or outside of the premises of any Company office, (ii)
during or outside regular business hours with the Company, and/or (iii) using
the Company's resources or equipment or his own personal equipment, that relate
in any way to services and/or works being provided by the Company during the
time that Employee is employed by the Company and/or relate in any way to
services and/or works that the Company is in the process of developing during
the time that Employee is employed by the Company.
 
4.            Notwithstanding the foregoing, Trade Secrets and Confidential
Information shall not include any materials or information to the extent that is
(i) is or becomes publicly known or generally utilized by others engaged in the
same business or activities in which the Company utilized, developed, or
otherwise acquired such information other than by any unauthorized disclosure;
or (ii) is known to Employee prior to his employment with the Company having
been lawfully received from parties other than the Company; or (iii) is
furnished to others by the Company with no restrictions on disclosure. Failure
to mark any of the Trade Secrets or Confidential Information as confidential
shall not affect their status as Trade Secrets or Confidential Information under
this Agreement.
 


B.           For the reasons set forth above, Employee covenants and agrees to
all of the following:
 
1.           During the term of Employee's employment with the Company, and any
time after the termination of that employment relationship, whether such
termination is voluntary or involuntary, Employee will not, except as expressly
authorized or directed by the Company, use, copy, duplicate, transfer, transmit,
disclose, or permit any unauthorized person access to, any Trade Secrets or
Confidential Information belonging to the Company, any of the Company's
customers or vendors, and/or any related third party.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Upon request of the Company, and in any event upon Employee's
termination of employment with the Company, whether such termination is
voluntary or involuntary, Employee agrees to deliver to the Company all
materials, including, but not limited to, memorada, notes, records, tapes,
documentation, discs, manuals, files, other documents, and all copies thereof in
any form ("the Company Property") that belongs to the Company or that concerns
or contains Trade Secrets, Confidential Information, or Employee Works that are
in his possession, whether made or compiled by Employee, furnished to Employee
or otherwise obtained by him or in his possession or control.
 
3.           All Employee Works shall be the sole and exclusive property of the
Company. Employee will promptly disclose to the Company any such Employee Works
and shall execute and deliver such confirmatory assignments, instruments, or
documents as the Company deems necessary or desirable without requiring the
Company to provide any fm1her consideration therefore. Employee agrees to and
hereby does assign to the Company all right, title, and interest in and to any
and all Employee Works, including all worldwide copyrights, patent rights, and
all Trade Secrets and all Confidential Information embodied therein. Employee
waives any and all rights that he may have in my Employee Works, including, but
not limited to, the right to acknowledgment as author.


C.           The intent of this Section Seven (7) is to provide the Company with
all remedies afforded to it under applicable law, including, but not limited to,
those remedies available under the Uniform Trade Secrets Act.
 
SECTION EIGHT
NON-COMPETITION AND NON-SOLICITATION
 
Employee acknowledges and agrees that during his employment with the Company, he
will be, and has been, introduced to and otherwise have contact with the
Company's customers, consultants, independent contractors and vendors. Employee
acknowledges and agrees that the Company's relationship with its vendors,
consultants, independent contractors and customers (hereinafter referred to as
the "Company Contacts") is of tremendous value to the Company, and that the
Company is allowing Employee access to these Company Contacts for the single and
sole purpose of furthering the Company's business relationship with these
Company Contacts. Accordingly, in addition to any other limitation imposed by
law and/or this Agreement, Employee agrees as follows:
 
A.           During the course of Employee's employment with the Company, and
for a period of eighteen (18) months following the termination of his employment
with the Company (whether such termination is voluntary or involuntary),
Employee will not, either on his own behalf or on behalf of any other person,
firm, or corporation, whether as a principal, agent, employee, consultant,
independent contractor, stockholder, partner, officer, member, director, sole
proprietor, or otherwise, contact or solicit (either directly or indirectly) any
of the Company's Contacts for the purpose of providing services to the Company's
Contacts that are the same or similar to any services provided by the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
B.           During the course of Employee's employment with the Company, and
for a period of eighteen (18) months following the termination of Employee's
employment with the Company (whether such termination is voluntary or
involuntary), Employee will not, either on his own behalf or on behalf of any
other person, firm, or corporation, whether as a principal, agent, consultant,
independent contractor, employee, stockholder, partner, officer, member,
director, sole proprietor, or otherwise, provide services (either directly or
indirectly) to any of the Company's Contacts that are the same or similar to any
services provided by the Company.
 
C.           For a period of eighteen (18) months following the termination of
Employee's employment with the Company (whether such termination is voluntary or
involuntary), Employee will not, either on his own behalf or on behalf of any
other person, film, or corporation, whether as a principal, stockholder,
partner, consultant, employee, independent contractor, or sole proprietor
provide services on behalf of, or be financially interested in, the retail
department store business of any Competitor of the Company. For purposes of this
Agreement, a Competitor means each of Macy's, Dillard's Inc., Kohl's
Corporation, Belk, Inc. and J.C. Penney, Inc. or the affiliates and successors
of each of them.
 
D.           Employee acknowledges specifically that he has been provided
adequate and reasonable consideration for the promises made by him within
Section Eight (8). The provisions of this Section Eight (8) shall survive the
cessation of Employee's employment for any reason, as well as the expiration of
this Agreement at the end of its telll1 or at any time prior thereto.
 
E.           Definition.  For purposes of this within Section Eight (8), the
term "the Company Contacts" means any individual or entity (a) from whom or
which the Company received, prior to the termination of Employee's employment
with the Company, a monetary fee or other payment in exchange for services
rendered; (b) for whom or which the Company agreed prior to the termination of
Employee's employment to perform services in exchange for a monetary fee; (c)
with whom or which Employee personally met during the course of his employment
with the Company for the purpose of soliciting business on behalf of the
Company; (d) and/or who or which was being actively solicited by any Company
employee during the twelve (12) month period immediately preceding the
termination of Employee's employment.
 
SECTION NINE
RECRUITMENT OF EMPLOYEES
 
Employee acknowledges and agrees that, as a result of his employment with the
Company, he has been, and will be, introduced to and otherwise have contact with
the Company's employees. Employee acknowledges and agrees that the Company's
relationship with its employees is of tremendous value to the Company, and that
the Company allows Employee access to these employees for the single and sole
purpose of furthering its business objectives. Accordingly, in addition to any
other limitation imposed by law and/or this Agreement, Employee agrees that
during the period of his employment with the Company and for a period of
eighteen (18) months following the termination of his employment with the
Company (whether voluntary or involuntary), Employee will not recruit or
otherwise encourage any of the Company's employees (including temporary
employees) to seek employment with any other entity. For purposes of this
Section Nine (9), the term "employees" includes individuals who were employed by
the Company within six (6) months prior to the date of his termination.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION TEN
REASONABLENESS
 
Employee acknowledges that he has carefully read and considered Sections Seven
(7), Eight (8) and Nine (9), above and, having done so, agrees that the
restrictions set forth in these Sections are fair and reasonable, and are
legitimately required for the protection of the Company's business interests and
goodwill. In the event that any part or portion of Sections Seven (7), Eight (8)
and/or Nine (9) is deemed by a court of competent jurisdiction to be overbroad
or otherwise invalid, Employee authorizes said court to enforce the Section(s)
at issue to the fullest extent possible to protect the interests of the Company.
 
SECTION ELEVEN
COMPANY'S REMEDIES FOR BREACH
 
A.           Employee recognizes and agrees that damages in the event of a
breach by him of Sections Seven (7), Eight (8) and/or Nine (9), above, would be
difficult, if not impossible, to ascertain, and Employee therefore agrees that,
if such breach occurs, the Company, in addition to and without limiting any
other remedy or right it may have, shall have the right to an injunction or
other equitable relief, in any court of competent jurisdiction, enjoining any
such breach, and Employee hereby waives any and all defenses he may have on the
grounds of lack of jurisdiction or competence of the court to grant such an
injunction or other equitable relief. Employee also agrees that the Company
shall not be required to post any bond or surety in order to obtain such
injunction or relief. The existence of this right shall not preclude any other
rights and remedies at law or in equity which the Company may possess,
including, but not limited to, damages from Employee and an equitable accounting
of all conm1issions, earnings, profits and other benefits arising from such
violation, which rights shall be cumulative and in addition to any other rights
or remedies to which the Company may be entitled.  Further, in the event that
Employee breaches any provision of Sections Seven (7), Eight (8) and/or Nine
(9), above, and the Company successfully seeks to obtain compliance therewith
and/or damages, Employee will be responsible for the reasonable costs incurred
thereby by the Company, including reasonable attorneys' fees.
 
B.           If Employee violates Sections Eight (8) and/or Nine (9), above, and
the Company brings legal action for injunctive or other relief, the Company
shall not, as a result of the time involved in obtaining the relief, be deprived
of the benefit of the full period of the applicable restrictive period(s).
Accordingly, the covenants set forth in Sections Eight (8) and/or Nine (9),
above, shall be deemed to have the duration specified therein, computed from the
date the relief is granted, but reduced by the time between the period when the
restriction began to run and the date of Employee's first violation of the
applicable covenant(s).
 
SECTION TWELVE
SUCCESSORS AND ASSIGNS
 
This Agreement shall be binding upon the parties to this Agreement and their
respective heirs, administrators, executors, successors and assigns. For
purposes of this Agreement, the term "Company" shall include not only The
Bon-Ton Stores, Inc., but also any of its successors, assigns, subsidiaries or
affiliates. Employee consents to the assignment of this Agreement to any
purchaser of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
Employee acknowledges that the services to be rendered by him are unique and
personal. Accordingly, Employee may not assign or delegate any of his rights or
obligations hereunder, except that he may assign certain rights hereunder if
agreed to in writing by the Chief Executive Officer.
 
Nothing in this Agreement shall preclude the Company from consolidating or
merging into or with, or transferring all or substantially all of its assets to,
another entity that assumes this Agreement and all obligations and undertakings
of the Company hereunder. Under such a consolidation, merger or transfer of
assets and assumption, the term "the Company" as used herein, shall mean such
other entity and this Agreement shall continue in full force and effect.
 
SECTION THIRTEEN
TAX-RELATED ISSUES
 
A.           Employee agrees that he is responsible for paying any and all
federal, state and local income taxes assessed with respect to any money,
benefits or other consideration received from the Company and that the Company
is entitled to withhold any tax payments from amounts otherwise due Employee to
the extent required by applicable statutes, rulings or regulations.
 
B.           Compliance With Code Section 409A.
 
1.          Notwithstanding anything to the contrary herein, no payment
otherwise required to be made hereunder that the Company determines constitutes
a payment of nonqualified deferred compensation for purposes of Section 409 A of
the Code shall be paid to Employee at a time or in a manner that will be treated
as a violation of the distribution rules of Code Section 409A(a)(2) and no
alternative form of payment of such amount(s) shall be permitted to be made
hereunder if such alternative benefit form would violate any of the requirements
of Code Section 409A(a)(3) or (4) relating to acceleration of benefits and
Changes in time and form of distribution (taking into account any regulations or
other guidance issued by Treasury or the Internal Revenue Service with regard to
these Code provisions as may be in effect from time to time).
 
2.           The intent of this provision is to ensure that no additional lax
liabilities are imposed on any payments or benefits provided hereunder pursuant
to Code Section 409 A, and may require, for example, a delay in commencement of
payments until six months after Employee's termination of employment with the
Company. In the event any payment is delayed by reason of this Section, such
payment shall, when made, be increased by all amount representing "interest"
from the date payment would otherwise have been made, through the date payment
is actually made, calculated using the Company's cost of borrowing as the
interest rate, as determined by the Company at its discretion.
 
SECTION FOURTEEN
ENTIRE UNDERSTANDING
 
This Agreement, the Cash Bonus Plan and the Stock Agreements constitute the
entire understanding between the Company and Employee with respect to the
subject matter hereof and supersedes all prior and contemporary agreements and
understandings, inducements or conditions, express or implied, written or oral,
between the Company and Employee except as herein contained, including but not
limited to, the 2009 Agreement and Amendment.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION FIFTEEN
MODIFICATIONS
 
This Agreement may not be modified orally but only by written agreement signed
by Employee and the Company's Chief Executive Officer or such other person as
the Board may designate specifically for this purpose.
 
SECTION SIXTEEN
SEVERABILITY
 
In the event that any part of this Agreement shall be held unenforceable or
invalid, the remaining parts thereof shall nevertheless continue to be valid and
enforceable as though the invalid portions were not a part thereof. In the event
that any of the provisions of Sections Eight (8) and/or Nine (9) relating to the
time period restricting Employee's activities are found by a court of competent
jurisdiction to be unenforceable, then the period of time restricting Employee's
activities as set forth in those Sections shall be deemed to be the maximum time
period which said court of competent jurisdiction deems valid and enforceable in
any jurisdiction in which such court of competent jurisdiction shall be
convened.
 
SECTION SEVENTEEN
NOTICES
 
All notices, requests, demands and other communications required or permitted
under tills Agreement shall be in writing and shall be deemed to have been duly
given, made and received when delivered (personally, by courier service such as
UPS, or by messenger) or when deposited in the United States mail, registered or
certified mail, postage pre-paid, return  receipt requested, addressed as set
forth below:
 
A.           If to the Company:
 
The Bon-Ton Stores, Inc.
331 W. Wisconsin Avenue Milwaukee, WI 53203
Attention: Chief Executive Officer
with a copy to:
 
The Bon-Ton Stores, Inc.
2801 East Market Street
York, PA 17402
Attention: General Counsel
 
B.            If to Employee:
 
Anthony Buccina
1963 W. Hidden Reserve Court
Mequon, WI 53092
 
 
 

--------------------------------------------------------------------------------

 
 
In addition, notice by mail shall be by air mail or courier if posted outside of
the continental United States. Any party may alter the address to which
communications or copies are to be sent by giving notice of such change of
address in conformity with the provisions of this Section for the giving of
notice.
 
SECTION EIGHTEEN
NO ATTACHMENT
 
Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation or to execution, attachment, levy
or similar process or assignment by operation of law, and any attempt, voluntary
or involuntary, to effect any such action shall be null, void and of no effect.
 
SECTION NINETEEN
WAIVER
 
Neither the failure nor any delay on the part of either party to exercise any
right, remedy, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any other
right, remedy, power or privilege, nor shall any waiver of any light, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence. No
waiver shall be effective unless it is in writing and is signed by the pat1y
assel1ed to have granted such waiver.
 
SECTION TWENTY
SECTION HEADINGS
 
The section headings in this Agreement are for convenience only, and, as such,
they form no part of this Agreement and shall not affect its interpretation.
 
SECTION TWENTY-ONE
GOVERNING LAW AND JURISDICTION
 
The validity, legality, and constl1lction of this Agreement or of any of its
provisions shall be governed exclusively by the laws of the Commonwealth of
Pennsylvania.  If any part of this Agreement should be found by a court of
competent jurisdiction to be unenforceable in whole or in part, then Employee
agrees that such court may enforce this Agreement to the fullest extent
permissible under the law, and to the fullest extent necessary to carry out the
intentions of the Parties as set forth in this Agreement. In the event a dispute
or claim should arise regarding this Agreement, jurisdiction and venue of any
such action shall be in York County, Pennsylvania. In the event that the Parties
to this Agreement have diverse citizenship and/or the dispute at issue involves
a federal question of law, then jurisdiction and venue may alternatively be in
the United States District Court for the Middle District of Pennsylvania. Each
of the parties expressly consents to the jurisdiction and venue set forth in
this Section Twenty-One.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION TWENTY-TWO
EXECUTION IN COUNTERPARTS
 
This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original against any party whose signature appears
thereon, and all of which shall together constitute one and the same instrument.
This Agreement shall become binding when one or more counterparts hereof,
individually or taken together, shall bear the signatures of all of the parties
hereto.
 
IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound, have duly
executed and delivered, in Pennsylvania, this Agreement as of the date first
written below.
 
THE BON-TON STORES, INC.
 
By:
/s/ BRENDAN L . HOFFMAN
   
Brendan L. Hoffman
Date: April 30, 2012
 
President and Chief Executive Officer
       
ANTHONY BUCCINA
       
/s/ ANTHONY BUCCINA
   
 
Date: April 30, 2012

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment A
 
THE BON-TON STORES, INC.
 
RESTRICTED STOCK AGREEMENT
 
PERFORMANCE SHARES
 
This Restricted Stock Agreement -Performance Shares dated as of April , 2012
("Agreement"), between The Bon-Ton Stores, Inc. (the "Company") and Anthony
Buccina ("Grantee"). This Agreement is entered into pursuant to the provisions
of the Plan (as defined below) and in connection with a certain employment
agreement entered into by and between the Grantee and the Company as of April
___, 2012, (the employment agreement, including all amendments thereto being
referred to herein as the "Employment Agreement"). All determinations regarding
the vesting of Restricted Stock hereunder shall be made by the Committee (as
defined below) consistent with the Plan's provisions regarding performance-based
compensation.
 
1.           Definitions. As used herein:
 
(a) "Committee" means the Human Resources and Compensation Committee of the
Board of Directors of the Company, or such other committee as may be designated
by the Board of Directors pursuant to the Plan.
 
(b) "Date of Grant" means April _, 2012, the date on which the Company awards
the Restricted Stock (the "Award"):
 
(c) "Forfeiture Date" means any date as of which Grantee's rights to all or any
portion of the Restricted Stock are forfeited pursuant to applicable provisions
of this Agreement.
 
(d) "Plan" means The Bon-Ton Stores, Inc. 2009 Omnibus Incentive Plan, as may be
amended from time to time.
 
(e) "Restricted Period" with respect to any shares of Restricted Stock (as
hereinafter defined) means the period beginning on the Date of Grant and ending
on the Vesting Date for such shares.
 
(1) "Vesting Date" means the earlier of: (i) the date of Grantee's termination
of employment by reason of death or disability, and (ii) the date as set in
Paragraph 2 upon which the Restricted Stock shall vest.


All other capitalized terms used herein shall have the meaning set forth in the
Plan except to the extent the context clearly requires otherwise. This Agreement
is intended to be consistent with the terms of the Plan and is subject in all
regards to the terms of the Plan. In any case where there is a conflict between
the terms of this Agreement and the terms of the Plan, the conflict shall be
resolved in favor of the Plan.
 
2.           Grant of Restricted Stock. Subject to the terms and conditions set
forth herein and in the Plan, the Company grants to Grantee Thirty-Seven
Thousand, Five Hundred (37,500) shares of the Company's Common Stock, par value
$.01 (the "Restricted Stock"). The Restricted Stock is subject to vesting (or
forfeiture) on the basis of the achievement of certain performance goals
established for the Company's 2012 fiscal year (i.e., the fiscal year ending
February 2, 2013). Except as otherwise provided herein, the Restricted Stock
shall vest (or be forfeited) as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
(a) One hundred percent (100%) of the Restricted Stock become vested in the
event the Company achieves the target financial objectives set by the Committee
for Fiscal Year 2012. These performance targets shall be determined by the
Committee consistent with the Plan and in the normal course (i.e., in the first
quarter of the Company's 2012 fiscal year). The Committee may also establish
vesting for less than one hundred percent of such shares based on achievement of
financial objectives below the target financial objective.
 
(b) The Vesting Date with respect to the Restricted Stock shall be as of
February 2, 2013, subject to the Committee's certification in writing of its
determination of the level of achievement of the performance goals established
in connection with the vesting of such shares of Restricted Stock (without
regard to whether Grantee has remained employed by the Company or an Affiliate
of the Company after the Vesting Date). Any portion of the Restricted Stock not
vested as a result of such determination shall be considered as having been
forfeited as of February 2, 2013.
 
(c) Any Restricted Stock that is not earned and vested on the effective date of
the Grantee's termination of employment for any reason shall be forfeited (if
not already forfeited), subject to the following and notwithstanding anything
contained in the Plan documents to the contrary:


In the event that the Grantee, prior to February 2, 2013, is discharged without
Cause or resigns for Good Reason (as defined in the Employment Agreement), the
Restricted Stock shall become vested to the same extent such Restricted Stock
would have become vested had the Grantee remained employed with the Company or
an Affiliate of the Company through the date that the Committee makes a
determination regarding the achievement of the performance goals established for
the Company's 2012 fiscal year; provided, however, that no portion of the
Restricted Stock shall be vested in such a situation unless the Grantee executes
a general release of claims consistent with the release of claims as required
under applicable provisions of the Employment Agreement.
 
3.           Restrictions on Restricted Stock. Subject to the terms and
conditions set forth herein and in the Plan, Grantee shall not be permitted to
sell, transfer, pledge or assign any Restricted Stock during such shares'
Restricted Period.
 
4.           Lapse of Restrictions. Subject to the terms and conditions set
forth herein and in the Plan, the restrictions on Restricted Stock set forth in
Paragraph 3 shall lapse on such shares' Vesting Date.
 
5.           Forfeiture of Restricted Stock. Subject to the terms and conditions
set forth herein and in the Plan, if Grantee's employment with the Company or an
Affiliate of the Company terminates during the Restricted Period for any reason
other than (i) death or disability, within the meaning of the Code, (ii)
Grantee's resignation for Good Reason (as defined in the Employment Agreement),
or (iii) Grantee's discharge without Cause (as defined in the Employment
Agreement), Grantee shall forfeit any Restricted Stock still subject to
restrictions as of the Forfeiture Date. Upon a forfeiture of any shares of
Restricted Stock as provided in this Paragraph 5, the shares of Restricted Stock
so forfeited shall be reacquired by the Company without consideration.
 
 
 

--------------------------------------------------------------------------------

 
 
6.           Rights of Grantee. Except for the restrictions set forth in
Paragraph 3 and the provisions respecting dividends on Restricted Stock set
forth in Paragraph 7, during the Restricted Period Grantee shall have all of the
rights of a shareholder with respect to the Restricted Stock, including the
right to vote the Restricted Stock to the same extent that such shares could be
voted if they were not subject to the restrictions set forth in this Agreement.
 
7.           Dividends on Restricted Stock. No dividends shall accrue or be paid
to the Grantee with respect to any shares of Restricted Stock for any period
prior to the date such shares become vested.
 
8.           Change of Control of the Company. In the event of a Change of
Control (as defined, from time to time, in the Employment Agreement) on or
before February 2, 2013, the Restricted Stock Performance shall become vested
without regard to the achievement of the goals established for the Company's
2012 fiscal year on the third month anniversary of the date of the Change of
Control, provided the Grantee remains employed by the Company or an Affiliate of
the Company or, if applicable, a successor company, through such date, or on
such earlier date following the Change of Control if the Grantee’s term of
employment with the Company has ended, except for Cause, or if the Grantee is
terminated by the Company or an Affiliate of the Company or, if applicable, a
successor company, without Cause or resigns for Good Reason (as defined in the
Employment Agreement).
 
9.           Notices. Any notice to be given to the Company shall be addressed
to the General Counsel of the Company at its principal executive office, and any
notice to be given to Grantee shall be addressed to Grantee at the address then
appearing on the personnel records of the Company or the Affiliate of the
Company by which he or she is employed, or at such other address as either party
hereafter may designate in writing to the other. Any such notice shall be deemed
to have been duly given when personally delivered, sent by recognized courier
service, or by other messenger, or when deposited in the United States mail,
addressed as aforesaid, registered or certified mail, and with proper postage
and registration or cel1ification fees prepaid.
 
10.           Securities Laws. The Committee may from time to time impose any
conditions on the Restricted Stock as it deems necessary or advisable to ensure
that all rights granted under the Plan satisfy the conditions of Rule 16b-3
promulgated pursuant to the Securities Exchange Act of 1934, as amended.
 
11.           Delivery of Shares. Upon a Vesting Date, the Company shall notify
Grantee (or Grantee's personal representative, heir or legatee in the event of
Grantee's death) that the restrictions on the Restricted Stock have lapsed, and
shall, without payment from Grantee for such Restricted Stock, upon such
Grantee's request deliver a certificate for such Restricted Stock without any
legend or restrictions, except for such restrictions as may be imposed by the
Committee, in its sole judgment, under Paragraph 10, provided that no
certificates for shares will be delivered to Grantee (or to his or her personal
representative, heir or legatee) until appropriate arrangements have been made
with the Company for the withholding of any taxes which may be due with respect
to such shares. The Company may condition delivery of certificates for shares
upon the prior receipt from Grantee of any undertakings which it may determine
are required to assure that the certificates are being issued in compliance with
federal and state securities laws. The right to payment of any fractional shares
shall be satisfied in cash, measured by the product of the fractional amount
times the Fair Market Value of a share on the Vesting Date.
 
 
 

--------------------------------------------------------------------------------

 
 
12.           Status of Restricted Stock. The Restricted Stock is intended to
constitute property that is subject to a substantial risk of forfeiture during
the Restricted Period, and subject to federal income tax in accordance with
section 83 of the Code. Section 83 generally provides that Grantee will
recognize compensation income with respect to the Restricted Stock on such
Restricted Stock's Vesting Date in an amount equal to the then fair market value
of the shares for which restrictions have lapsed. Alternatively, Grantee may
elect, pursuant to Section 83(b) of the Code, to recognize compensation income
for all or any part of the Restricted Stock at the Date of Grant in an amount
equal to the fair market value of the Restricted Stock subject to the election
on the Date of Grant. Such election must be made within 30 days of the Date of
Grant and Grantee shall immediately notify the Company if such an election is
made. Grantee should consult his or her tax advisors to determine whether a
Section 83(b) election is appropriate.
 
13.           Administration. This Award has been granted pursuant to and is
subject to the tem)s and provisions of the Plan. All questions of interpretation
and application of the Plan and this Award shall be determined by the Committee.
The Committee's determination shall be final, binding and conclusive.
 
14.           Award Not to Affect Employment. Nothing herein contained shall
affect the light of the Company or any Affiliate to terminate Grantee's
employment, services, responsibilities, duties, or authority to represent the
Company or any Affiliate at any time for any reason whatsoever.
 
15.           Withholding of Taxes. Whenever the Company proposes or is required
to deliver or transfer shares in connection with this Award, the Company shall
have the right to (a) require Grantee to remit to the Company an amount
sufficient to satisfy any federal, state and/or local withholding tax
requirements prior to the delivery or transfer of any certificate or
certificates for such shares or (b) take whatever action it deems necessary to
protect its interest with respect to tax liabilities. In addition, Grantee shall
have the right to have such withholding tax requirements satisfied, either in
whole or in part, by means of a relinquishment back to, the Company of a number
of shares as to which Grantee's interest is fully vested having a Fair Market
Value equal to the amount of such withholding tax requirements as Grantee
indicates he wants to meet by such means.
 
16.           Compensation Recovery Policy. In addition to, and not in
limitation of, the Company's rights under Paragraph 5, in the event of a
restatement of the Company's financial statements, the Company may take action
to recoup Restricted Stock in accordance with the Company's Compensation
Recovery Policy (the "Policy").
 
17.           Governing Law. The validity, performance, construction and effect
of this Agreement shall be governed by the laws of the Commonwealth of
Pennsylvania, without giving effect to principles of conflicts of law.
 
 
 

--------------------------------------------------------------------------------

 
 
18.           Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter herein.  This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.
 


IN WITNESS WHEREOF, the parties, intending to be legally bound, have executed
this Agreement as of the day and year first above written.
 

 
THE BON-TON STORES, INC.
         
By:      __________________________
 
Brendan L. Hoffman
 
President and Chief Executive Officer
         
Grantee:
         
__________________________
 
Anthony Buccina